Citation Nr: 0323661	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include of the shoulder, elbows, and right hip.

2.  Entitlement to an initial compensable rating for alopecia 
areata of the thighs and calves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had a period of ACDUTRA from January 1982 to July 
1982, and a period of honorable active service from September 
1990 to April 1991.  The veteran had service in Southwest 
Asia from November 1990 to April 1991 and received the 
Southwest Asia Service Medal with two Bronze Service Stars 
and the Kuwait Liberation Medal.  He additionally had a 
period of service from April 1992 to January 1996, with an 
other than honorable discharge that may not be used for 
eligibility for Department of Veterans Affairs benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO).  

As this case involves an issue where the disability rating 
assigned is an initial ratings, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application as 
explained below.

The issue of service connection for joint pain will be 
considered within the Remand section of this document, which 
follows the Order section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
initial compensable rating for alopecia areata of the thighs 
and calves has been obtained by the RO, to the extent 
possible.

2.  The veteran has failed to report for a scheduled VA 
examination.
 
3.  The current medical evidence of record is inadequate for 
rating purposes for assigning a higher rating and a VA 
examination is necessary to determine entitlement to an 
initial compensable disability rating for alopecia areata of 
the thighs and calves.
CONCLUSION OF LAW

Entitlement to an initial compensable disability rating for 
alopecia areata of the thighs and calves cannot be 
established without a current VA examination; therefore, the 
veteran's claim is denied.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(as in effect prior to and from August 30, 2002), Diagnostic 
Codes 7830, 7831 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that to the extent possible, the duty to assist the veteran 
as to his claim for entitlement to an initial compensable 
rating for alopecia areata of the thighs and calves has been 
satisfied.  In this regard, as further discussed below, the 
veteran has failed to report for a requested VA examination.  
Therefore, to the extent possible in this case, the Board 
finds that the duty to assist has been satisfied.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist not one-way 
street).  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate his claim.  
The discussions in the rating decision, the statement of the 
case, supplemental statements of the case, and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by 38 U.S.C.A. §  5103(a), and by 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The April 2003 SSOC and letters from the VA provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issue in this 
case involves a rating assigned in connection with a grant of 
service connection, the Board will follow the guidance of the 
Fenderson case in adjudicating the claim.

The veteran is service connected for alopecia areata of the 
thighs and calves, with a 0 percent evaluation assigned 
effective from January, 17, 1996, under Diagnostic Codes (DC) 
7899-7806 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  A hyphenated code is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluations assigned.  See, 
e.g., 38 C.F.R. §§ 4.20, 4.27 (2002).  During the pendency of 
this appeal, VA issued new regulations for evaluating skin 
disabilities, effective August 30, 2002

Under the old regulations in effect prior to August 30, 2002, 
the veteran's service connected alopecia areata was an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Therefore, it was permissible to rate 
under a closely related disease or injury.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  Therefore, the veteran's alopecia areata shall be 
rated under Diagnostic Code (DC) 7806 under the "old" 
regulations for eczema.

Under the old regulations in effect prior to August 30, 2002, 
a 0 percent rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806. 

Under the new regulations in effect from August 30, 2002, 
alopecia areata is rated under Diagnostic Codes 7830 for 
scarring alopecia and under Diagnostic Code 7831 for alopecia 
areata.  Diagnostic Code 7830 for scarring alopecia provides 
that a 0 percent evaluation is warranted for scarring 
alopecia affecting less than 20 percent of the scalp, a 10 
percent evaluation is warranted for scarring alopecia 
affecting 20 to 40 percent of the scalp, and a 20 percent 
evaluation is warranted for scarring alopecia affecting more 
than 40 percent of the scalp.  38 C.F.R. 4.118, Diagnostic 
Code 7830.

Diagnostic Code 7831 for alopecia areata provides that a 0 
percent evaluation is warranted for alopecia areata with loss 
of hair limited to scalp and face and a 10 percent evaluation 
is warranted for alopecia areata with loss of all body hair.  
38 C.F.R. 4.118, Diagnostic Code 7831.

Additionally, as the veteran had been rated under eczema 
under the old regulations, under the new regulations for 
eczema, a 0 percent evaluation is warranted for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent evaluation is 
warranted for at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation is 
warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted for more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. 4.118, Diagnostic 
Code 7806.

On VA examination of the skin in January 1996, the veteran 
reported that in service in 1990 he had slightly itchy red 
bumps on his thighs, with hair loss which first appeared as 
small patches of hair loss on the thighs.  He reported that 
since then the patches of hair loss had become slowly larger 
on the thighs and he had patches of hair loss on the backs of 
his legs.  The veteran denied any specific itching associated 
with the thighs or backs of his legs currently and he 
reported he still had multiple small red bumps on both 
thighs, which were not itchy.  He denied any environmental 
factors such as temperature or seasonal change effecting the 
severity of the disorder.  He reported that he would 
frequently rub or scratch the thighs, which had become a 
habit.  On examination, there was large symmetric well 
defined hair loss on the anterior thighs and on the posterior 
legs and calves.  There was mild to moderate follicular 
prominence and erythema located within the patches.  No 
scaling was present currently.  The examination of the scalp 
was unremarkable.  The diagnoses were consistent with 
irritant folliculitis of the thighs and legs, question as 
secondary to chronic rubbing or friction, and chronic 
symmetric hair loss of the thighs and legs question secondary 
to chronic friction or rubbing, question alopecia areata.

On a VA examination of the skin in February 2000, it was 
indicated that no records were available during the 
examination.  The veteran reported that he noted hair loss of 
his thighs, posterior calves, and his beard area upon 
returning from the Gulf War in 1991.  The areas of hair loss 
had been persistent and had increased in size since 1991.  He 
had not been treated for this.  His only symptom was pruritus 
and he did admit to excoriating in these areas.  On 
examination, of the bilateral anterior thighs, on the 
bilateral posterior calves, and the bilateral sideburns, 
there were symmetric, well defined areas of hair loss which 
appeared to be non-scarring.  There was one broken hair shaft 
noted.  There were no exclamation point hairs and there was 
follicular accentuation noted.  There was no ulceration, 
exfoliation, or crusting noted.  There were no other systemic 
or nervous manifestations noted.  The assessment was minor 
alopecia of uncertain etiology but it was clinically most 
consistent with alopecia areata or trichotillomania. 

VA treatment records show that in September 1999, the veteran 
had complaints to include facial sunburn.  In December 1999, 
the veteran was seen with a cystic lesion below the left 
browline which was operated on and removed in February 2000.  
In December 2002, the veteran was seen with a two to three 
week history of a rash, that was initially on the thighs and 
spread to the torso and arms.  His skin felt sensitive.  
There was no pruritus.  The veteran denied change in soap or 
detergents.  On examination of the scalp there was mild 
erythema, no heat, and a fine dry scale.  There were no 
lesions.  Of the torso and arms there were multiple tiny 
papules that appeared at the follicles of the bilateral lower 
extremities, especially of the thighs.  There was some hair 
loss of the lateral thighs.  Sensation was intact.  The 
assessment was question folliculitis and seborrhea.  

As to this issue, a VA examination was scheduled in March 
2003, due in part to the change in the regulation for 
evaluating skin disorders, for which the veteran failed to 
appear.  On the VA form regarding the examination, the 
veteran's current address is listed.  In the April 2003 
Supplemental Statement of the Case (SSOC), the veteran was 
provided 38 C.F.R. § 3.655 and informed of the consequences 
of the failure to appear for a scheduled VA examination.  
These documents are not shown to have been returned as 
undeliverable.  Therefore, the veteran has been informed of 
the consequences of a failure to report for a scheduled VA 
examination, pursuant to 38 C.F.R. § 3.655 and has not 
appeared for the scheduled VA examination.

38 C.F.R. § 3.655 provides:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2002).

The evidence of record shows that on VA examination and VA 
treatment records, the veteran has hair loss of the thighs, 
legs, and sideburn area of the face, with folliculitis of 
these areas.  The diagnoses were folliculitis and alopecia 
areata.  However, the examination reports are not consistent 
as to the nature of the veteran's skin disorder and full 
extent of symptomatology.  Therefore, the VA examination was 
necessary to adequately evaluate the status of the veteran's 
disability.  As noted, when a claimant fails to appear for a 
scheduled examination pursuant to an original compensation 
claim, 38 C.F.R. § 3.655(b) (2002) dictates that the claim be 
rated on the evidence of record.  The evidence of record does 
not support the veteran's claim for an initial compensable 
rating for alopecia areata, as the medical evidence of record 
is inadequate for rating purposes.  In other words, there is 
insufficient evidence to evaluate the veteran's disability.  
A VA examination is necessary to fully evaluate the veteran's 
alopecia areata and as the veteran did not report for a 
scheduled VA examination, the Board concludes that the 
veteran's claim for entitlement to an initial compensable 
rating for alopecia areata must be denied.


ORDER

Entitlement to an initial compensable disability rating for 
alopecia areata of the thighs and calves is denied.

REMAND

In this case, the veteran is claiming that he has joint pain 
as a result of his service during the Persian Gulf War.  With 
the enactment of the Persian Gulf War Veterans' Benefits Act, 
title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from 
qualifying chronic disability that became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See also 38 C.F.R. § 3.317 
(2002).

On VA examination in February 1996, the veteran reported 
neck, shoulder, hips, elbows, and knee joints.  After 
examination, the diagnoses were normal cervical spine, 
bilateral shoulder, elbows, and hips with a comment that the 
veteran's complaints were vague and there was no evidence to 
make any diagnosis.  It was conceivable that the complaints 
represented a preclinical early osteoarthritis or 
degenerative joint disease or myofascitis, but there was 
absolutely no objective evidence to go along with these 
possibilities.

VA treatment records from June 1998 to January 2003 show the 
veteran complained of muscular and joint pain of the right 
side; elbow pain, including after lifting heavy objects; 
shoulder pain; low back pain, including after a motor vehicle 
accident; right hip pain; wrist pain; right leg pain after a 
motor vehicle accident; and numbness of the left arm.  The 
assessments included probable ulnar nerve compression; right 
hip pain question etiology; cervicalgia; degenerative disc 
disease of the cervical spine; peripheral neuropathy; medial 
epicondylitis; and rule out carpal tunnel syndrome.

Therefore, in light of the varied diagnoses of the veteran's 
reported joint pain on VA examinations and VA treatment 
records, a new VA examination should be provided to ascertain 
the nature and etiology of the veteran's reported joint pain.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA was provided to 
the veteran by letter from the VA in January 2003 and in the 
April 2003 supplemental statement of the case.  On Remand, 
the RO must continue to assure that the provisions of this 
new Act are complied with, including the notification 
requirements set forth in the new law.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded an 
appropriate examination regarding the 
claim of entitlement to service 
connection for joint pain.  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination. 

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for joint pain.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints and indicate what 
precipitates and what relieves the 
complaints.

The examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
complaint at issue. 

The examiner should specifically 
determine whether the veteran's complaint 
is attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, the examiner should 
note: 

(1)  Whether there is affirmative 
evidence that such illness was not 
incurred during active service in the 
Southwest Asia Theatre of operations 
during the Gulf War?

(2)  Whether there is affirmative 
evidence that such illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf 
War and the onset of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

2.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If a 
letter can not be obtained, personnel at 
the medical center should specify the 
address to which the letter was sent, and 
indicate that it was not returned as 
undeliverable.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



